Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the claims filed on April 21, 2022. As directed by the amendment: Claims 1-34 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Election/Restrictions
In the reply filed on April 21, 2022, Applicant identified claims 1-14 as being readable upon the elected invention. Claims 15-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Applicant's election with traverse of Species A in the reply filed on April 21, 2022 is acknowledged. The traversal is on the ground(s) that 1) “no classification is set forth in the restriction … no clear indication of separate feature classification” and 2) that the restriction “fails to set forth the reasons why there would be a serious burden on the examiner if restriction is not required” (see the last half of page 11 of the Remarks, through page 13). This is not found persuasive because MPEP 808.02 states “the examiner must show by appropriate explanation one of the following: (A) Separate classification thereof… (B) A separate status in the art when they are classifiable together… (C) A different field of search” (emphasis added). Here, the Examiner explained in page 3 of the Restriction Requirement mailed March 25, 2022, that the species had different fields of search. Since MPEP 808.02 only requires “one” of the explanations, there is no requirement to additionally explain a separate classification thereof nor a separate status in the art if/when they are classifiable together.
Regarding the argument that the restriction “fails to set forth the reasons why there would be a serious burden on the examiner if restriction is not required” (see lines 7-9 of page 13 of the Remarks), this argument is not persuasive. As Applicant points out, MPEP 808.02 lists three ways to establish this burden, including “A different field of search.” Here, the Examiner explained in page 3 of the Restriction Requirement mailed March 25, 2022, that the species had different fields of search. 
Regarding the argument that restriction should never be required when the claims define the same essential characteristics of a single disclosed embodiment of an invention (see the second half of page 13 of the Remarks), this argument is not persuasive. Applicant’s own disclosure specifically describes a “first embodiment,” “second embodiment,” and “third embodiment” rather than “a single disclosed embodiment.” In addition to being labeled as separate embodiments, each embodiment has unique features that would require different field(s) of search as discussed in the Restriction Requirement mailed March 25, 2022. 
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to because Figures 3, 5, 7-8, and 11 are exploded views, but they do not follow the guidelines for exploded views. MPEP 608.02(V)(h)(1) states: “Exploded views, with the separated parts embraced by a bracket…”. Examiner suggests embracing the separated parts by a bracket.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“treatment device configured to press the shoulder from above… the treatment device oscillates in an upward/downward direction so as to perform the treatment on the shoulder” in claim 1. The phrase “treatment device” is a generic placeholder as it does not impart any known structure to the claim, and although it is preceded by “rotation of the output shaft” the rotation of an output shaft is not sufficient structure to perform the recited function of oscillating in an upward/downward direction for treatment on the shoulder.
“first treatment device which is configured to press the shoulder from above, and a second treatment device … the first treatment device and the second treatment device are configured to perform treatment on the shoulder in conjunction with each other so as to change a distance between the first treatment device and the second treatment device” in claim 3. The phrase(s) “first treatment device” and “second treatment device” are generic placeholders because they do not impart any known structure to the claim. Furthermore, although the placeholder is preceded by “rotation of the output shaft” the rotation of an output shaft is not sufficient structure to perform the recited function of performing treatment on the shoulder in conjunction with each other so as to change a distance between the first treatment device and the second treatment device.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 8-10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, lines 2-3 recite “a swash plate cam which is obliquely attached to the output shaft extending in an upward/downward direction” and it is unclear if the phrase “extending in an upward/downward direction” is describing the swash plate cam, or if it is describing the output shaft.
Claim 4, lines 2-3 recite “a swash plate cam which is obliquely attached to the output shaft extending in an upward/downward direction” and it is unclear if the phrase “extending in an upward/downward direction” is describing the swash plate cam, or if it is describing the output shaft.
Claim 8, lines 2-3 recite “when viewed in a forward/rearward direction, the base is inclined in a direction away from the seat unit” and it is unclear what direction would be considered inclined “away” from the seat unit when viewed from a forward/rearward direction (looking straight at the seat)?
Claim 9, lines 2-3 recite “the base is inclined in a direction closer to the backrest unit” and it is unclear what “closer” is in comparison to, and thus it is unclear what direction the base is inclined.
Claim 10, line 3 recites “a base end side” and it is unclear if this is part of the first base or the second base.
Claim 13, line 2 recites “the upward/downward direction” which lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Inada et al. (JP 2012-120549 A) in view of Morita (JP 2012-10854 A).
Regarding claim 1, Inada discloses a massage machine (Fig. 1) comprising: a seat unit (chair 100, Fig. 1) on which a treatment subject person is configured to sit (it is a chair); and a backrest unit (backrest 101, Fig. 1) configured to support a back of the person sitting on the seat unit (it is a backrest that is part of a chair); a base (base part 2, Fig. 2) that is disposed in front of the backrest unit (see Fig. 1 and see page 2, lines 23-24 “base part 2 installed at the upper front of the backrest part 101”); and a shoulder treatment mechanism (treatment arm 3, rotating shaft 4, motor 5, Figs. 1-4) that is attached to the base (2, see Fig. 2) configured to perform a massage on a shoulder of the person in a state where the person sits on the seat unit (see page 2, lines 41-43, “treatment arm 3 includes a first arm 10 that massages the upper surface of the user’s treatment part (shoulder) and a second massager that massages the rear surface of the user’s treatment part (shoulder)”), wherein the shoulder treatment mechanism includes: a drive unit (motor 5, rotating shaft 4, Figs. 1-4) which includes an output shaft (rotating shaft 4, Fig. 2) attached (indirectly) to the base (2) and rotated by supplied power (power from the motor), and a treatment device (treatment arm 3 with first and second arms 10, 11, Figs. 1-2) configured to press the shoulder from above (see Fig. 1, Fig. 10, and page 2, lines 41-43, the treatment arms 10, 11, are on the upper surface(s) of the shoulder), and in accordance with rotation of the output shaft (4, Fig. 2), the treatment device oscillates (see oscillation arrows b, b, Fig. 4) so as to perform the treatment on the shoulder (the shoulder is the targeted treatment location).
Inada is silent regarding the output shaft causing the treatment device to oscillate in an upward/downward direction.  
Morita teaches a related shoulder massage machine (Fig. 1, Fig. 10) with a shoulder treatment mechanism (first and second treatment fingers 30, 30a, 30b, 40, massaging motor 14, massaging shaft 20, Figs. 1-2) configured to perform a massage on a shoulder of the person (Fig. 10), the shoulder treatment mechanism includes: a drive unit (motor 14, massaging shaft 20, Fig. 2) which includes an output shaft (shaft 20, Fig. 2) attached to a base (attached to chassis 12 indirectly, via bearings 13, Figs. 1-2) and rotated by supplied power (power from motor 14, Figs. 1-2), and a treatment device (first treatment fingers 30, 30a, 30b, and second treatment fingers 40, Figs. 1-2) configured to press the shoulder from above (see Fig. 10, see page 3, lines 37-40, the fingers 30, 30a, 30B, 40, are arranged to press the shoulders from the top), and in accordance with rotation of the output shaft (shaft 20, which rotates oblique shaft 25 to actuate rod 19 and cam 27, Figs. 4-5; see page 5, the last twelve lines, and see page 7, lines 19-21), the treatment device oscillates (see the movement arrows illustrated in Fig. 5 and Fig. 7, and see page 5, lines 20-31) in an upward/downward direction (see Fig. 10 and Figs. 5, 7. The treatment fingers 30, 40, oscillate in an up and down direction to provide a squeezing massage to from the top of the shoulders) so as to perform the treatment on the shoulder. Morita’s massage machine provides shoulder massage that desirably mimics the squeezing massage that human fingers can provide to the top of the shoulders (see page 2, the seventh line from the bottom, through the fifth line from the bottom).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder treatment mechanism of Inada to have a drive unit and treatment device configured to oscillate in an upward/downward direction so as to perform a squeezing massage to the shoulder from above as taught by Morita because the shoulder massage taught by Morita is particularly desirable since it mimics a human masseuse’s hand squeezing the top of the shoulders.
Regarding claim 3, Inada discloses a massage machine (Fig. 1) comprising: a seat unit (chair 100, Fig. 1) on which a treatment subject person is configured to sit (it is a chair); and a backrest unit (backrest 101, Fig. 1) configured to support a back of the person sitting on the seat unit (it is a backrest that is part of a chair); a base (base part 2, Fig. 2) that is disposed in front of the backrest unit (see Fig. 1 and see page 2, lines 23-24 “base part 2 installed at the upper front of the backrest part 101”); and2Application No. 16/260,678Docket No.: 880546-0037-USO1Response dated April 21, 2022 Reply to Office Action of March 25, 2022a shoulder treatment mechanism (treatment arm 3, rotating shaft 4, motor 5, Figs. 1-4) that is attached to the base (2, see Fig. 2) configured to perform a massage on a shoulder of the person in a state where the person sits on the seat unit (see page 2, lines 41-43, “treatment arm 3 includes a first arm 10 that massages the upper surface of the user’s treatment part (shoulder) and a second massager that massages the rear surface of the user’s treatment part (shoulder)”), wherein the shoulder treatment mechanism includes: a drive unit (motor 5, rotating shaft 4, Figs. 1-4) that includes an output shaft (rotating shaft 4, Fig. 2) attached (indirectly) to the base (2) so as to be rotated by supplied power (power from the motor), a first treatment device (treatment arm(s) 10, Fig. 2) which is configured to press the shoulder from above (see Fig. 1, Fig. 10, and page 2, lines 41-43, the treatment arms 10 are pressing on the upper surface(s) of the shoulder), and a second treatment device (treatment arm(s) 11, Fig. 2).
Inada is silent regarding wherein when viewed along a width direction of the backrest unit, the second treatment device is located in front of the first treatment device, and wherein when viewed along the width direction of the backrest unit, in accordance with rotation of the output shaft, the first treatment device and the second treatment device are configured to perform treatment on the shoulder in conjunction with each other so as to change a distance between the first treatment device and the second treatment device.  
Morita teaches a related shoulder massage machine (Fig. 1, Fig. 10) with a shoulder treatment mechanism (first and second treatment fingers 30, 30a, 30b, 40, massaging motor 14, massaging shaft 20, Figs. 1-2) configured to perform a massage on a shoulder of the person (Fig. 10), the shoulder treatment mechanism includes: a drive unit (motor 14, massaging shaft 20, Fig. 2) that includes an output shaft (shaft 20, Fig. 2) attached to a base (attached to chassis 12 indirectly, via bearings 13, Figs. 1-2) and rotated by supplied power (power from motor 14, Figs. 1-2). The shoulder treatment mechanism includes a first treatment device (second treatment fingers 40, Figs. 1-2) which is configured to press the shoulder from above (see Fig. 10, see page 3, lines 37-40, the fingers 30, 30a, 30b, 40, are arranged to press the shoulders from above), and a second treatment device (first treatment fingers 30, 30a, 30b, Figs. 1-2), wherein when viewed along a width direction of the massage unit (the view in Fig. 10 is along a width direction), the second treatment device (30, 30a, 30b) is located in front of the first treatment device (40, see Fig. 10, the fingers 30, 30a, 30b, are further in the forward direction than the first treatment device 40, when viewed along the width direction), and wherein when viewed along the width direction of the massage unit (as in Fig. 10), in accordance with rotation of the output shaft (shaft 20, which rotates oblique shaft 25 to actuate rod 19 and cam 27, Figs. 4-5; see page 5, the last twelve lines, and see page 7, lines 19-21), the first treatment device (40) and the second treatment device (30, 30a, 30b) are configured to perform treatment on the shoulder (squeezing the shoulder as in Fig. 5, Fig. 7) in conjunction with each other so as to change a distance between the first treatment device and the second treatment device (see the movement arrows illustrated in Fig. 5 and Fig. 7, and see page 5, lines 20-31, “second treatment finger (40) performs a swinging motion that approaches and separates from the first treatment finger (30)”). Morita’s massage machine provides shoulder massage that desirably mimics the squeezing massage that human fingers can provide to the top of the shoulders (see page 2, the seventh line from the bottom, through the fifth line from the bottom).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder treatment mechanism of Inada to have a drive unit, first treatment device, and second treatment device located in front of the first treatment device, configured to perform treatment on the shoulder in conjunction with each other so as to change a distance between the first treatment device and the second treatment device as taught by Morita because the shoulder massage taught by Morita is particularly desirable since it mimics a human masseuse’s hand squeezing the top of the shoulders.
Regarding claim 8, the modified Inada/Morita device is silent regarding wherein when viewed in a forward/rearward direction, the base (2, Inada as modified by Morita) is inclined in a direction away from the seat unit as the base is oriented inward in the width direction from a side surface of the backrest unit.  
However, one of ordinary skill in the art would recognize that adjusting the shape and/or orientation of the base would merely provide an expected result of orienting the massage device to conform to a user’s shoulders. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the base to be inclined in a direction away from the seat unit as the base is oriented inward in the width direction from a side surface of the backrest unit, since this is nothing more than one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of orienting the massage device to conform to a user’s shoulders. See MPEP 2144.04(IV)(B).
Regarding claim 9, the modified Inada/Morita device is silent regarding wherein when viewed in the upward/downward direction, the base is inclined in a direction closer to the backrest unit as the base is oriented inward in the width direction from a side surface of the backrest unit.  
However, one of ordinary skill in the art would recognize that adjusting the shape and/or orientation of the base would merely provide an expected result of orienting the massage device to conform to a user’s shoulders. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the base to be inclined in a direction closer to the backrest unit as the base is oriented inward in the width direction from a side surface of the backrest unit, since this is nothing more than one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of orienting the massage device to conform to a user’s shoulders. See MPEP 2144.04(IV)(B).
Regarding claim 11, the modified Inada/Morita device disclosesReply to Office Action of March 25, 2022 wherein a width of a tip portion of the second treatment device (the width of the plurality of finger portions 30, 30a, 30b, Fig. 8 of Morita) is wider than a width of a tip portion of the first treatment device (the narrowed tip of treatment device 40 which has the same width ads the human thumb, see Fig. 9 of Morita and see page 6, lines 1-2 of Morita).  
Regarding claim 12, the modified Inada/Morita device is silent regarding wherein when viewed along the width direction of the backrest unit (as in Fig. 10 of Morita), a tip portion of the second treatment device (30, 30a, 30b) is located below a tip portion of the first treatment device (40).  
However, adjusting the length/configuration of the second treatment device (30, 30a, 30b) to extend to a lower point than the tip of the first treatment device (40, Fig. 10) would merely provide a predictable result of adjusting the massage location, which would be preferable for some users. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the length(s) of the second treatment device relative to the tip of the first treatment device of Inada/Morita so that the tip portion of the second treatment device extends to a lower point than a tip portion of the first treatment device to adjust the location(s) of the massage, since such a modification would have involved a mere change in the size (length) of a component (i.e., the first treatment device being shorter to contact a higher part of the shoulder, or the second treatment device being longer to contact a lower part of the front torso).  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 13, the modified Inada/Morita device disclosesReply to Office Action of March 25, 2022 wherein the shoulder treatment mechanism is movable in the upward/downward direction (fingers 30, 30a, 30b, 40, are able to move up/down as seen in Fig. 5, Fig. 7 of Morita. It is noted that the claim does not require the entire shoulder treatment mechanism to be displaceable in an upward/downward direction with respect to the backrest unit. However, it is also noted that such a moveable means is taught by Morita page 6, lines 37-38 and would provide a predictable advantage of massaging more of the body).  
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Inada et al. (JP 2012-120549 A) in view of Morita (JP 2012-10854 A) as applied to claim(s) 1 and 3 above, and further in view of Fuji (JP 2004-033583 A).
Regarding claim 10, the modified Inada/Morita device is silent regarding wherein the base includes a first base and a second base, wherein the second base is attached to the first base so that a base end side is oscillable, wherein the drive unit is attached to the second base, and wherein a biasing member for biasing a tip side of the second base in a direction away from the first base is provided between the first base and the second base.  
Fuji teaches a related shoulder massage machine (see Fig. 3) with a base (mounting portion 2 and base portion 6, Fig. 5) that includes a first base (mounting portion 2, Fig. 5) and a second base (base portion 6 and treatment section 7, Fig. 5), wherein the second base (6, 7) is attached to the first base (2, see Fig. 5) so that a base end (proximal end of 6) is oscillable (capable of oscillating back and forth by rotating about pin 10 as seen in Fig. 4; see lines 2-4 of [0033]), wherein the drive unit (actuator(s) for treatment tools 4, 5, Fig. 1) is attached to the second base (the drive unit is held in treatment unit 7, Figs. 1-2), and wherein a biasing member (bellows-shaped air bladders 12, Figs. 1-2 are configured to urge the treatment unit 7 forward or retract the treatment unit via inflation/deflation of the bellows) for biasing a tip side (the side with treatment unit 7) of the second base (6, 7) in a direction away from the first base (the bellows 12 are able to inflate to bias the treatment unit side 7 away from the first base 2, see Figs. 1-2 and see lines 4-5 of [0026]) is provided between the first base (2) and the second base (6, 7, see Figs. 1-2, the bladders 12 are between the treatment unit 7 and the base 2). The bellows and oscillable capability of the base allow the shoulder massage to be adjusted to suit the particular needs and shape of the user. Furthermore, it is noted that although the Inada/Morita shoulder massager has a single shaft that is rotated to massage both shoulders, one of ordinary skill in the art would recognize based upon the general teachings of Fuji that they can separate the shoulder massager into two separate shoulder treatment units similar to Fuji by merely utilizing one actuator (i.e., motor of Inada/Morita) for each shoulder, instead of a single actuator operating both. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base and drive unit of Inada/Morita to have the drive unit arranged in two separate shoulder treatment units that are coupled to the seat unit by a first base and a second base attached to one another as taught by Fuji so the bellows and oscillable capability of the first and second base configuration allow the shoulder massagers to be adjusted to suit the particular needs and shape of the user.
Regarding claim 14, the modified Inada/Morita device is silent regarding wherein the shoulder treatment mechanism is movable in the width direction.
Fuji teaches a related shoulder massage machine (see Fig. 3) with a base (mounting portion 2 and base portion 6, Fig. 5) that includes a first base (mounting portion 2, Fig. 5) and a second base (base portion 6 and treatment section 7, Fig. 5), wherein the second base (6, 7) is attached to the first base (2, see Fig. 5) so that a base end (proximal end of 6) is oscillable (capable of oscillating back and forth by rotating about pin 10 as seen in Fig. 4; see lines 2-4 of [0033]) so that the shoulder treatment mechanism is movable in the width direction (See Fig. 4). The oscillable capability of the base allows the shoulder massage to be adjusted to suit the particular needs and shape of the user. Furthermore, it is noted that although the Inada/Morita shoulder massager has a single shaft that is rotated to massage both shoulders, one of ordinary skill in the art would recognize based upon the general teachings of Fuji that they can separate the shoulder massager into two separate shoulder treatment units similar to Fuji by merely utilizing one actuator (i.e., motor of Inada/Morita) for each shoulder, instead of a single actuator operating both. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base and drive unit of Inada/Morita to have the drive unit arranged in two separate shoulder treatment units that are coupled to the seat unit by a first base and a second base attached to one another to allow movement in the width direction as taught by Fuji so the shoulder massagers can be oscillated in the width direction to be adjusted to suit the particular needs and shape of the user.

Allowable Subject Matter
Claims 2 and 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suh (2002/0183665 and 2002/0177796) discloses a related shoulder massage device massaging from above the shoulder. Kan et al. (2010/0081972) discloses a related shoulder massage device massaging from above the shoulder. Ting et al. (2007/0149907) discloses a related shoulder massage device that is movable in the upward/downward direction, and has a first base and a second base. Inada (4,009,710) discloses a related massager with an eccentric cam. Furuie et al. (6,200,282) discloses a related massage chair with a pair of treatment members with one extending in front of the other, and configured to massage a shoulder from above. Nissim (6,585,668) discloses a related massage device with a plurality of treatment devices that are adjustable in different dimensions. Morita (JP H09299432 A) discloses a related massage device with a pair of treatment devices that can massage the shoulder. Kim (KR 20020082322 A) discloses a related massage device with a swash plate arranged vertically to alternatingly drive a pair of massage treatment devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785